Citation Nr: 0429934	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-29 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUE

Entitlement to an evaluation in excess of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 RO rating decision.  

During the course of his appeal, the veteran was afforded a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ) in July 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The veteran is seeking increased compensation for PTSD, 
currently evaluated as 50 percent disabling under 38 C.F.R. 
§§ 4.126, 4.130, DC 9411 (2004).  He essentially contends 
that his disability is more severe than is contemplated by 
the 50 percent rating currently assigned under DC 9411 
(2004).  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

Under the VCAA, VA is required to make reasonable efforts to 
provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103 A(d).  The 
assistance provided by the VA will also include obtaining 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103 A(b).  

A March 2002 VA treatment report noted that the veteran 
alleged threatened his wife with a loaded shotgun.  He was 
assessed as having PTSD anxiety depression with aggressive 
assault.  

An April 2002 VA medical examination report indicated that 
the veteran was diagnosed with chronic, moderate PTSD, and 
assigned a Global Assessment of Functioning (GAF) score of 
55, which is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

The Board notes that in September 2002, the veteran received 
treatment from a private medical facility.  The examiner 
diagnosed him as having severe PTSD, as evidenced by sporadic 
eye contact, fatigue, depression, memory loss, concentration 
problems, trust problems, panic disorder with agoraphobia, 
and severe, recurrent major depression.  

The record reflects that the veteran received a VA medical 
examination in June 2003, in which the examiner noted that 
the veteran's behavior on the day of the examination was 
hyperactive.  

The examiner noted that the veteran reported experiencing 
suicidal and homicidal ideation, and sleeplessness.  The 
veteran was diagnosed with chronic PTSD and a GAF of 55.  The 
examiner reported his belief that the veteran's condition was 
of the same level of severity and duration as noted during 
the April 2002 VA examination.  

In June 2004, the veteran was treated by a VA examiner for 
symptoms of suicidal ideation.  The examiner diagnosed the 
veteran as having recurrent symptoms of depression, 
sleeplessness, and suicidal ideation.  He assessed the 
veteran as having moderate depressive disorder and PTSD.  The 
examiner assigned a GAF score of 50, which is consistent with 
a finding of serious symptoms or serious impairment in 
social, occupational, or school functioning.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994).  

The Board notes a March 2004 vocational rehabilitation 
records that indicates that the veteran would not benefit 
from vocational rehabilitation and retraining for the present 
or foreseeable future.  

In his July 2004 hearing, the veteran alleged experiencing 
hypervigilence, nervousness, paranoia, sleeplessness, 
suicidal ideation and anger.  The veteran also testified that 
he was allegedly recently diagnosed with prostate cancer and 
that this diagnosis had added to his stress and anxiety.  

A July 2004 VA medical report indicated that the veteran's 
prostate biopsies were negative; however, a pathological 
report indicated that the veteran might be positive for 
cancer upon final review.  An additional July 2004 VA report 
indicated the veteran received treatment for prostate cancer.  

The Board notes that the veteran's most recent VA psychiatric 
examination was conducted in June 2003.  Given the length of 
time that has passed, the fact that his VA examinations 
appear to conflict with diagnoses provided in various private 
and VA treatment reports, the fact that the veteran has been 
found to be incapable of vocational rehabilitation, the Board 
believes that another VA psychiatric examination is warranted 
in order to determine the current severity of the service-
connected PTSD.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board finds that additional 
evidentiary development is needed prior to final appellate 
consideration of his claim.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), not 
already submitted, which have treated him 
for his PTSD and alleged prostate cancer.  
He should be provided with release forms 
and asked that a copy be signed and 
returned for each health care provider 
identified.  When the veteran responds, 
the RO should obtain records from each 
health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a psychiatric 
examination to determine the current 
severity and extent of his service-
connected PTSD.  All tests and studies 
deemed necessary by the examiner should 
be performed.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Based on a review 
of the claims file and the clinical 
findings on the examination, the examiner 
is requested to use a multiaxial 
assessment, to assign a GAF score, 
explain what the assigned score 
represents, and to reconcile that score 
with earlier GAF scores.  Where possible, 
the examiner should provide medical 
findings in terms consistent with the 
current criteria for rating psychiatric 
disorders.  A complete rationale for each 
opinion expressed must be provided.  The 
report of the examination should be 
associated with the veteran's claims 
folder.  

4.  Following the completion of the 
requested development, the RO should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished with a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




